DETAILED ACTION
	This office action is in response to the amendment filed on 08 January 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-7 and 9-21 are currently pending: 1-7 and 9-21 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 January 2021 has been reviewed and considered by the examiner.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 08 January 2021), with respect to the rejection of claims 1-7 and 19-21 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-7 and 9-21. In addition, claim 8 has been canceled.
	In view of changes made to claims 1 and 11 in response to issues raised in a previous Office Action, the objection to claims 1 and 11 is withdrawn.
	Further, the objection to claims 13 and 21 is maintained (please see Response to Arguments).
Claim Objections
s 13 and 21 are objected to because of the following informalities: Claims 13 and 21 recite a ‘new networked sensor’ without defining characteristics, qualities, or a change in situation and/or environment consistent with a ‘new’ sensor. As such, the examiner is unable to determine how the recited ‘new networked sensor’ is patentably different from a regular, ordinary ‘networked sensor’. For consideration of patentability, please amend to clarify. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Collart), in view of Prideaux-Ghee et al (WO 2018/213702 A1 (applicant provided prior art); Prideaux-Ghee), and further in view of Yates et al (US 2020/0150637 A1; Yates).
RE Claim 1, Collart discloses a method for generating a digital twin of a physical environment (Collart: [0005, 0263], “A method of authorizing rendering of objects is described … Other uses for the xR [extended reality] registry may include utilities that can create a 'digital twin' of critical facilities ... Yet other uses include ... virtual museums, legal professionals, art and literature, archeology, architecture, retail, education, search and rescue, security, military training, navigation, workplace applications”), comprising:
receiving depth data for the physical environment from a depth sensing device (Collart: [0095], “Extended Reality (xR) is an umbrella term that includes AR, VR, and MR experiences”, [0146-0148], “An xR system may also utilize a variety of technologies for capturing detail of a location, determining viewing angle/direction, and establishing proximity such as techniques to create a 3D scan (e.g., RGB camera plus a depth camera, single RGB camera and computer vision ... Other technologies include digital photogrammetry, LiDAR, infrared or structured light 3D scanning, laser scans, as well as visual and audio positioning methodologies (e.g. echolocation) ... the device may use an exact position and orientation in the house, down to the centimeter. This may be possible using a visual mapping and localization system (SLAM) that can parse a visual scene and track position in a highly accurate manner ... Some devices may utilize 3D depth sensors and cameras to enable a marker-less mapping and localization”);
generating a three-dimensional map of the physical environment based at least on the received depth data (Collart: [0147-0148], “a person may walk into a rented space and open an app that lets them navigate the apartment. They may scan their phone around the apartment to find AR icons … the device may use an exact position and orientation in the house, down to the centimeter. This may be possible using a visual mapping and localization system (SLAM) that can parse a visual scene and track position in a highly accurate manner. In some cases, these systems may rely on custom marker images and QR codes that provide highly conspicuous visual features to help a device measure its position relative to that marker … Some devices may utilize 3D depth sensors and cameras to enable a marker-less mapping and localization”);
generating the digital twin of the physical environment based at least on the generated three-dimensional map (Collart: [0263], “Other uses for the xR registry may include utilities that can create a 'digital twin' of critical facilities, healthcare facilities that generate a medical overlay for use during procedures ... other uses include xR game permissions, virtual museums, legal professionals, art and literature, archeology, architecture, retail, education, search and rescue, security, military training, navigation, workplace applications, tourism, live event broadcasting”; please note, generation of ‘digital twin’ overlays associated with Collart’s xR registry is interpreted as ‘generating a digital twin of a physical environment based at least on a generated three-dimensional map’);
receiving information regarding a location of each of one or more networked devices within the generated three-dimensional map (Collart: [0260], “An xR registry may also be used to facilitate the operation of the internet of things (IoT). For example, the registry may include AR schematics for IoT enabled devices or other household appliances. These may allow you to interact with the device for control, modification, or purchase of related goods and services. The registry may also facilitate the ability to auto-detect objects and present xR applications accordingly” (please note, IoT topology comprises ‘networked’ devices), and [0305-0306], “The Real World Data Representation Service (RWDRS) 230 stores image, video, depth maps or other recognition information that can be used to detect, identify and recognize an object or seamlessly map (and localize) objects at a location into a multi-dimensional xR experience ... For a fully immersive xR experience 140, the RWDRS 230 may not just recognize an object, but also ‘understand’ the actual scene, the geometry of the physical environment, and the objects in it. RWDRS 230 may offer services that are persistent, always around, and aligned with real-world coordinates”);
establishing coordinate locations in the generated three-dimensional map for each networked device, and (note, this limitation is out of order) for each established coordinate location, associating the coordinate location with a device identity (Collart: [0065], “if a consumer views a washing machine, information relative to that machine may be rendered. The information may be based on the location of washing machine, and may be validated (i.e., using a blockchain)”, [0102], “Object Attributes may refer to characteristics and properties that can be applied to an object and be used in in conjunction with rules and rights to impact how an object and/or the xR experience is rendered. Object attributes may include: location, location type, orientation, spatial anchoring”, [0260], “the registry may include AR schematics for IoT enabled devices or other household appliances. These may allow you to 
generating a spatial anchor for the networked device based on the generated three-dimensional map, associate the spatial anchor with the coordinate location (Collart: [0102], “Object Attributes may refer to characteristics and properties that can be applied to an object and be used in in conjunction with rules and rights to impact how an object and/or the xR experience is rendered. Object attributes may include: location, location type, orientation, spatial anchoring” (please note, spatial anchoring of objects/devices such that applying a spatial anchoring to Collart’s object to impact how an object is rendered implies ‘generating’ a spatial anchor based on a generated 3D map), saving the spatial anchor for each of the one or more networked devices in the three-dimensional map (Collart: [0065], saved location of devices such as a ‘washing machine’ in a 3D map, and [0102], object attributes including ‘spatial anchoring’ (saving of ‘spatial anchor’ information is implied)).
In addition, Collart suggests associating each of the one or more networked devices with a digital twin of the networked device (Collart: [0263], creation of a ‘digital twin’ for various facilities, virtual museums, etc.), and discloses for each established coordinate location, associating the spatial anchor at the established coordinate location with a device identity (Collart: [0065], established location of object (e.g., devices) such as a ‘washing machine’ in a 3D map, and [0102], object attributes comprise ‘spatial anchoring’ (associating spatial anchor at locations with an identified device is implied)).
However, although Collart does not appear to expressly teach,
Prideaux-Ghee (in the field of augmented reality) discloses associating each of the one or more networked objects with a digital twin of the networked object (Prideaux-Ghee: fig. 9, illustrating a procedure for generating augmented reality (AR) content; p. 20:11-14, “the establishing coordinate locations in the generated three-dimensional map for each networked object at least by generating a location for the networked object based at least on one or more images of the networked object (Prideaux-Ghee: fig. 9, ‘capture image of object’ 901 → ... → ‘determine location’ 904 → ‘store location’ 905; p. 14:3-5, “the identifying information may be, or include, global positioning system (GPS) or other coordinates that defines the location of the object”, p. 35:18-22, “in some implementations, image marker-based tracking may be used to identify the location based on is image artifacts, or other active scanning techniques to scan and construct a 3D map of the environment, from which location can be determined. Using this tracking ability, and identifying information as described below, a DT can be associated with the object”).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Prideaux-Ghee’s method of associating network objects with digital twins and establishing coordinate locations in a 3D map for each network object by generating a location for the networked object based on one or more images of the networked object with Collart’s method of generating a spatial anchor for a networked device based on a generated 3D map so the combined Collart/Prideaux-Ghee method can establish coordinate locations in the generated three-dimensional map for each networked device at least by generating a spatial anchor for the networked device based at least on one or more images of the networked device and the generated three-dimensional map. In addition, the motivation for combining Prideaux-Ghee’s method with Collart’s method would have been to improve the xR experience since use of local coordinates for tracking or establishing the location of networked devices may be more accurate compared to using global coordinates to determine location information (Collart, [0146-0147]).
Yet, even though Collart/Prideaux-Ghee already teaches,
Yates (in the field of industrial automation systems) also discloses generating a spatial anchor for networked devices (Yates: [0067], “Additionally, each sensor object 10021-10023 can have an associated local coordinate system represented by axes 10021 -10023 [sic, should be 10041 -10043 as shown in fig. 11], which are oriented relative to the global coordinate system 
Even so, although Collart/Prideaux-Ghee does not expressly teach,
Yates implicitly discloses assigning a spatial anchor identification to the spatial anchor (Yates: fig. 11, labels for local coordinate systems (e.g., spatial anchors) 11041, 11042, 11043 (illustration strongly suggests the assignment of an identification (ID) for each spatial anchor); [0067], “FIG. 11 is a view of the graphical representation of the digital twin 702 illustrating independent local coordinate systems associated with each sensor object 1002”; interpretation: further, since Yates’ spatial anchors can be manipulated to generate desired FOV projections (see figs. 11-12, 13 ‘sensor locations and orientations’ 1304 enabling users to set or manipulate sensor orientations affecting FOV projections in safety zone configurations as discussed in [0076], and [0066-0069], where Yates explicitly states “In some embodiments, to assist the user in orienting the sensor objects 1002 toward a desired detection zone, user interface component 604 can generate FOV projections 1106 on the graphical representation of the automation system. These FOV projections 1106 represent the fields of view for the respective sensor objects 1002 and are depicted as emitted three-dimensional projections from each sensor object 1002. The directions of the FOV projections 1106 move as the user adjusts the orientations of the corresponding sensor objects 1002 in three-dimensional space, offering the user visual feedback that can assist with directional alignment”), it is the examiner’s position that Yates provides sufficient evidence to conclude that Yates implicitly teaches the concept of assigning an ID/label to a spatial anchor), saving the spatial anchor identification for each of the one or more networked devices (Yates: [0067], “the digital twin 702 can record locations of objects within the modeled automation system environment … Additionally, each sensor object 10021-10023 can have an associated local coordinate system represented by axes 10021 -10023 [sic, should be 10041 -10043 as shown in fig. 11], which are oriented relative to the global coordinate system to match the orientations of the sensor objects 10021-10023”; please note, since Yates’ object (e.g., 10021 -10023) locations are recorded/saved, associated local coordinate system information (e.g., 10041 -10043) is also saved), and associating the spatial anchor identification of the spatial anchor with a device (Yates: [0065-0067], disclosing the selection and placement of a specific sensor within a digital twin of an automation system, where said specific sensor comprises an associated local coordinate system. Indirectly, then, Yates teaches ‘associating the local coordinate system/spatial anchor ID of the spatial anchor with a device’).
assign a spatial anchor identification to the spatial anchor to thereby associate the spatial anchor identification with the coordinate location, (2) Yates’ method of saving the spatial anchor identification for each of the one or more networked devices with Collart/Prideaux-Ghee’s method of saving the spatial anchor for each of the one or more networked devices in the three-dimensional map, thereafter allowing the combined Collart/Prideaux-Ghee/Yates method to save the spatial anchor identification for each of the one or more networked devices in the three-dimensional map, and (3) Yates’ method of associating a spatial anchor identification of a spatial anchor with a device with Collart/Prideaux-Ghee’s method of associating a digital twin for each of one or more networked devices with each of the one or more networked devices and associating, for each established coordinate location, a spatial anchor with a device identity so the combined Collart/Prideaux-Ghee/Yates method may associate, for each established coordinate location, the spatial anchor identification of the spatial anchor at the established coordinate location with a device identity in order to associate the digital twin for each of the one or more networked devices with the digital twin of the physical environment. Further, the motivation for combining Yates’ method with Collart/Prideaux-Ghee’s method would have been for convenience since it is easier for users to work with IDs/labels associated with possibly complex objects instead of working with the objects directly. 
	RE Claim 2, Collart/Prideaux-Ghee/Yates teaches the method of claim 1, and Collart also discloses wherein the depth sensing device is included in a display device (Collart: [0273-0274], “Other examples of a rendering devices 115 may include a HUD (e.g., in a vehicle or helmet) ... Components of the rendering device 115 may include a display, a location capture system, three dimensional semantic maps (including occlusion meshing, depth capture, cameras, depth sensors, and photo telemetry to sense real-world and create depth map), a Visual Inertial Odometry (VIO) system (i.e., software that tracks a position in space), and a Simultaneous Localization And Mapping (SLAM) component (i.e., the computational system for constructing or updating a map of an unknown environment while simultaneously keeping track of an agent's location within it)”).
RE Claim 3, Collart/Prideaux-Ghee/Yates discloses the method of claim 1, and in addition Collart teaches detecting one or more passive objects within the physical environment based on the received depth data (Collart: [0147], “a person may walk into a rented space and open an app that lets them navigate the apartment. They may scan their phone around the apartment to find AR icons near the exact positions of the router, the thermostat, or extra towels and may even type in "forks" to search for the drawer containing cutlery”; please note, ‘towels’ and/or ‘forks’ are interpreted as passive objects since they do not include circuitry or a means of interacting with computational machines).
	RE Claim 4, Collart/Prideaux-Ghee/Yates teaches the method of claim 3, and further Collart discloses associating each passive object detected with a coordinate location in the generated three-dimensional map; and associating each passive object with an object identity (Collart: [0147], “a person may walk into a rented space and open an app that lets them navigate the apartment. They may scan their phone around the apartment to find ... extra towels and may even type in "forks" to search for the drawer containing cutlery. To support these features, the device may use an exact position and orientation in the house, down to the centimeter. This may be possible using a visual mapping and localization system (SLAM) that can parse a visual scene and track position in a highly accurate manner”; interpretation: in using a SLAM technique to scan down to the centimeter and detect objects implies that the detected and labeled objects (e.g., a towel) associate location with an identity of the labeled objects).
	RE Claim 5, Collart/Prideaux-Ghee/Yates discloses the method of claim 1, and Collart also teaches generating one or more two-dimensional maps corresponding to a floorplan of the generated three-dimensional map (Collart: [0315], “An other [sic] form of SLAM for human pedestrians may use a shoe mounted inertial measurement unit as the main sensor and rely on the fact that pedestrians are able to avoid walls to automatically build floor plans of buildings”).
RE Claim 9, Collart/Prideaux-Ghee/Yates discloses the method of claim 1, and in addition Yates also implicitly teaches generating a spatial anchor responsive to receiving user input designating a coordinate location as a spatial anchor (Yates: fig. 11, providing a graphic of a digital twin with independent local coordinates (e.g. spatial anchors) associated with each sensor object; [0066-0067], “In some embodiments, user interface component 604 can allow the user to select and drag the sensor objects 1002 within the visualization of the digital twin 702 to facilitate placement of the safety sensor at a desired location within the automation 1-10023 can have an associated local coordinate system represented by axes 10021-10023 [sic, should be 10041-10043]”; please note, Yates’ ‘local coordinate systems’ are interpreted as ‘spatial anchors’).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Yates’ method of allowing a user to specify a coordinate location as a spatial coordinate with Collart/Prideaux-Ghee/Yates’ method of generating a DT of a 3D environment, with the expected benefit of allowing users to have more control over setting up the DT environment since they can easily drag objects in an image to place associated spatial anchors at desired locations.
RE Claim 13, Collart/Prideaux-Ghee/Yates discloses the method of claim 1, and Collart in addition teaches assigning a coordinate location in the generated three-dimensional map for a device/object (Collart: [0102], “Object Attributes may refer to characteristics and properties that can be applied to an object and be used in in conjunction with rules and rights to impact how an object and/or the xR experience is rendered. Object attributes may include: location, location type, orientation, spatial anchoring” (attributes (e.g. location, spatial anchoring in xR 3D environment) applied to Collart’s device/object are interpreted as ‘assigning’ a coordinate location for the device/object in the generated 3D map)), and associating the coordinate location with a device identity (Collart: [0305-0306], “The Real World Data Representation Service (RWDRS) 230 stores image, video, depth maps or other recognition information that can be used to detect, identify and recognize an object or seamlessly map (and localize) objects at a location into a multi-dimensional xR experience”; interpretation: according to Collart, an object may be an IoT device (e.g. a washing machine) and comprise a location or spatial anchoring attribute. Therefore, since Collart’s information for rendering a networked device may be associated with an xR registry, ‘associating’ the coordinate location of said device with the device identity is implied), while
	Prideaux-Ghee discloses receiving a data stream from a new networked sensor (Prideaux-Ghee: p. 12:3-6, “The DT may also be generated based on sensor data that is 
receiving image data of the new networked sensor within the physical environment (Prideaux-Ghee: p. 12:11-13, “the example AR system described herein may superimpose computer-generated content that is based on, or represents, the DT or portions thereof onto an image of an object instance”).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Prideaux-Ghee’s method of receiving a data stream from a new networked sensor and receiving image data of the new networked sensor within the physical environment with Collart/Prideaux-Ghee/Yates’ method so the combined Collart, modified by Prideaux-Ghee/Yates, method may assign a coordinate location in the generated three-dimensional map for the new networked sensor; and associate the coordinate location with a device identity of the new networked sensor. Additionally, the motivation for combining Prideaux-Ghee’s method with Collart, modified by Prideaux-Ghee/Yates’, method would have been to make it easier for users of DT method to incorporate the reception of data from a new networked sensor into the DT environment since said combined method is capable of receiving image data of the sensor and use registry information to establish the location of the new networked sensor.
RE Claim 14, Collart/Prideaux-Ghee/Yates teaches the method of claim 1, and Collart also discloses receiving, from an imaging device, image data of a first networked device located within the physical environment (Collart: [0260-0261], “An xR registry may also be used to facilitate the operation of the internet of things (IoT) ... The registry may include information to facilitate auto-identifying parts based on artificial intelligence (AI) image recognition or other identifying data”, [0275], “Other components of the rendering device 115 may include ... an image recognition component”, [0305], “The Real World Data Representation Service (RWDRS) 230 stores image, video, depth maps or other recognition information that can be used to detect, identify and recognize an object”; interpretation: in order to auto-identify ‘parts’ using AI image recognition algorithms, ‘receiving, from an imaging device, image data of a networked device located within a space of a physical environment’ is implied), while
	Prideaux-Ghee teaches identifying a first coordinate location for the first networked device within the physical environment based at least on the received image data; retrieving an identity of the first networked device based on the identified coordinate location; (Prideaux-Ghee: p. 12:21-22, “According to process 200, an image of an object is captured (201) by an image capture device - a camera in this example”, p. 13:22-27 and 14:3-5, respectively, “Referring back to Fig. 2, process 200 identifies the object instance in the captured image and retrieves (202) a DT for the object instance … In this regard, any appropriate identifying information may be used to identify the object instance. The identifying information may be obtained from the object itself, from the image of the object, from a database, or from any other appropriate source … the identifying information may be, or include, global positioning system (GPS) or other coordinates that defines the location of the object”);	
	retrieving sensor information acquired by the identified networked device (Prideaux-Ghee: p. 12:4-6, “the sensor data may be obtained from readings taken from sensors placed on, or near, the actual instance of the object (e.g., loader 102). In this example, since that sensor data is unique to loader 102, the DT for loader 102 will be unique relative to DTs for other loaders”, pp. 18:29 and 19:1-2, respectively, “For example, sensors on the (actual, real-world) object may be a source of operational information that can be relayed to the DT as that information is obtained”); and
	communicating the retrieved sensor information for display (Prideaux-Ghee: fig. 2, providing an algorithm for using a DT to augment an image; p. 12:11-14, “The DT for an object instance may have numerous uses including, but not limited to, generating AR content for display. For example, the example AR system described herein may superimpose computer-generated content that is based on, or represents, the DT or portions thereof onto an image of an object instance”).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Prideaux-Ghee’s method of retrieving an identity of a networked device based on an identified coordinate location to retrieve and communicate sensor information for display with Collart/Prideaux-Ghee/Yates’ system comprising a method of generating a digital twin based on a generated 3D map thereafter enabling users to interact with said networked devices by controlling or interrogating them (Prideaux-Ghee, [0052]).
	RE Claim 15, Collart/Prideaux-Ghee/Yates discloses the method of claim 14, and further Collart teaches the imaging device is a head-mounted display device (Collart: fig. 1, ‘user device’ 110; [0266-0267], “User device 110 may include rendering device 115 ... A rendering device 115 may represent a system for rendering 3D images, which may be 
	RE Claim 16, Collart/Prideaux-Ghee/Yates discloses the computing system of claim 14, and in addition Collart teaches the imaging device includes an RGB camera (Collart: [0146], “An xR system may also utilize a variety of technologies for capturing detail of a location, determining viewing angle/direction, and establishing proximity such as techniques to create a 3D scan (e.g., RGB camera plus a depth camera, single RGB camera and computer vision”).
RE Claim 17, Collart/Prideaux-Ghee/Yates teaches the computing system of claim 14, and Prideaux-Ghee also discloses adjust a parameter of the identified networked object based on input received from an imaging device (Prideaux-Ghee: p. 20:11-14, “the DT may be associated with the actual real-world object, e.g., through one or more computer networks. A user may interact with the displayed AR content to send data through the network to control or interrogate the object, among other things”; interpretation: interacting to ‘control’ an IoT networked object is interpreted as adjusting a parameter of said IoT networked object).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Prideaux-Ghee’s method of adjusting a parameter of an identified networked object by interacting with displayed AR content with Collart’s, modified by Prideaux-Ghee/Yates’, computing system so the combined Collart/Prideaux-Ghee/Yates system can adjust a parameter of the identified networked device based on input received from the imaging device. Further, the motivation for combining Prideaux-Ghee’s method with Collart/Prideaux-Ghee/Yates’ system would have been to make it easier for users to control or interrogate the networked device since they can interact with said networked device through the DT instead of the physical device itself.
RE Claim 18, Collart/Prideaux-Ghee/Yates discloses the computing system of claim 14, and Collart also teaches retrieved information is displayed as an augmented reality image via the display of the imaging device (Collart: [0052], “An experience registry is disclosed that provides for the organization of virtual reality (VR), augmented reality (AR), and mixed reality (MR) experiences”, [0140], “The xR experience may use location and orientation to replace a physical environment (as in the case of VR), or to augment the physical environment (as in the cases of AR and MR). The xR experience may utilize physical details of the environment to create this combined experience”, [0271], “rendering can occur where computer- 
Prideaux-Ghee discloses displaying sensor information as an augmented reality image (Prideaux-Ghee: p. 12:3-14, “The DT may also be generated based on sensor data that is obtained for the particular instance of the object. For example, the sensor data may be obtained from readings taken from sensors placed on, or near, the actual instance of the object ... The DT for an object instance may have numerous uses including, but not limited to, generating AR content for display. For example, the example AR system described herein may superimpose computer-generated content that is based on, or represents, the DT or portions thereof onto an image of an object instance”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Prideaux-Ghee’s method of displaying sensor information with Collart/Prideaux-Ghee/Yates’ system, with the expected benefit of allowing users to easily and quickly obtain status information (e.g., sensor values) of networked devices.
RE Claim 21, Collart discloses a method for generating a digital twin of a physical environment (Collart: [0005, 0263], “A method of authorizing rendering of objects is described … Other uses for the xR [extended reality] registry may include utilities that can create a 'digital twin' of critical facilities ... Yet other uses include ... virtual museums, legal professionals, art and literature, archeology, architecture, retail, education, search and rescue, security, military training, navigation, workplace applications”), comprising: receiving depth data for the physical environment from a depth sensing device (Collart: [0095], “Extended Reality (xR) is an umbrella term that includes AR, VR, and MR experiences”, [0146-0148], “An xR system may also utilize a variety of technologies for capturing detail of a location, determining viewing angle/direction, and establishing proximity such as techniques to create a 3D scan (e.g., RGB camera plus a depth camera, single RGB camera and computer vision ... Other technologies include digital photogrammetry, LiDAR, infrared or structured light 3D scanning, laser scans, as well as visual and audio positioning methodologies (e.g. echolocation) ... the device may use an exact position and orientation in the house, down to the centimeter. This may be possible using a visual mapping and localization system (SLAM) that can parse a visual scene and track position in a highly accurate manner ... Some devices may utilize 3D depth sensors and cameras to enable a marker-less mapping and localization”).


	Claims 6-7 and 11 are rejected under U.S.C. 103 as being unpatentable over Collart, in view of Prideaux-Ghee, and Yates, and further in view of Park et al (US 2019/0158309 A1; Park).
RE Claim 6, Collart/Prideaux-Ghee/Yates teaches the method of claim 1, and Collart in addition suggests the physical environment includes two or more defined spaces (Collart: [0147], “For example, a person may walk into a rented space and open an app that lets them navigate the apartment. They may scan their phone around the apartment”), and
discloses generating one or more topological maps based on the generated three-dimensional maps (Collart: [0309-0310], “A variety of technologies may be used for simultaneous localization and mapping (SLAM), which addresses the computational problem of constructing or updating a map of an unknown environment ... Topological maps are a method of environment representation which capture the connectivity (i.e., topology) of the environment”).
Collart/Prideaux-Ghee/Yates, however, fails to expressly teach, the physical environment includes two or more defined spaces, and the topological maps indicating a relationship between the two or more defined spaces.
Nonetheless, Park (in the field of building management systems) discloses a physical environment includes two or more defined spaces, and topological maps indicating a relationship between the two or more defined spaces (Park: fig. 13, illustrating a relationship between space 1316 and space 1314; [0431], “the space graph database 1120, as shown in FIG. 13, illustrates an office space called "B7F5 North RM2" of a building”, [0433], “As another example, space 1316 and space 1314 have relationships between them. A directional relationship from the space 1316 to the space 1314 indicates that the space 1316 is above the space 1314, i.e., that space 1316 is on a floor within a building above the space 1314. Furthermore, a second relationship from the space 1314 to the space 1316 indicates the 
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Park’s method of using topological maps to graphically show relationships between two or more defined physical spaces with Collart’s, modified by Prideaux-Ghee/Yates’, method of generating a digital twin of a physical environment in order to help users of better understand how one defined space may depend or interact with another defined space since their inter-dependency can be seen visually in the topological map.
RE Claim 7, Collart/Prideaux-Ghee/Yates/Park discloses the method of claim 6, and Park further teaches receiving identification information for each of the two or more defined spaces (Park: [0431], “the space graph database 1120, as shown in FIG. 13, illustrates an office space called "B7F5 North RM2" of a building. In some embodiments, the space graph learning service 1104 extracts the nodes of the space graph database 1120”; please note, since the space graph illustrated in fig. 13 includes both ‘space: B7F5 North RM2’ 1314 and ‘space: B7F6N’ 1316, Park’s method of extracting nodes from space graph database 1120 corresponds with ‘receiving identification information for each of the two or more defined spaces’).
Therefore, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Park’s method of using topological maps to graphically show relationships between two or more defined physical spaces (wherein said defined spaces are identified) with Collart’s, modified by Prideaux-Ghee/Yates/Park’s, method of generating a digital twin of a physical environment in order to help users of better understand how one defined space may depend or interact with another defined space since their inter-dependency can be seen visually in the topological map.
RE Claim 11, Collart/Prideaux-Ghee/Yates discloses the method of claim 1, and although Collart/Prideaux-Ghee/Yates does not expressly teach,
	Park discloses assigning a node in a topological map to each networked device indicating a physical relationship of each network device to one or more defined spaces (Park: [0005], “One implementation of the present disclosure is a building system for operating a building and managing building information ... receive building data from one or more building data sources, generate relationships between entities based on the building data, wherein the 
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Park’s method of using topological maps to graphically show relationships between one or more defined physical spaces with Collart’s, modified by Prideaux-Ghee/Yates’, method of generating a digital twin of a physical environment in order to help users of better understand how devices are related with each other.
	
Claim 10 is rejected under U.S.C. 103 as being unpatentable over Collart, in view of Prideaux-Ghee, and Yates, and further in view of Sasao et al (US 2019/0179346 A1; Sasao).
RE Claim 10, Collart/Prideaux-Ghee/Yates teaches the method of claim 1, but even though Collart/Prideaux-Ghee/Yates fails to expressly disclose,
Sasao (in the field of positioning objects) teaches sending each generated spatial anchor to one or more remote devices (Sasao: [0072], “controller 400 may transmit data defining a local coordinate system to the terminal using communication device 480”; please note, Sasao’s ‘local coordinate system’ is interpreted as a ‘spatial anchor’, and their ‘terminal’ corresponds with a ‘remote device’).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Sasao’s method of sending a spatial anchor to a remote device with Collart/Prideaux-Ghee/Yates’ method of generating a DT of a 3D 

	Claims 12 and 19 are rejected under U.S.C. 103 as being unpatentable over Collart, in view of Prideaux-Ghee, and Yates, and further in view of Uchiyama et al (US 6,400,362 B1; Uchiyama).
RE Claim 12, Collart/Prideaux-Ghee/Yates teaches the method of claim 1, and even though Collart/Prideaux-Ghee/Yates does not explicitly disclose,
Uchiyama (in the field of generating and displaying virtual reality environments) teaches the concept receiving new depth data for the physical environment, the new depth data associated with one or more coordinate locations in the generated three-dimensional map (Uchiyama: figs. 4-5, illustrating an image of a virtual environment and its associated hierarchical tree structure; col. 1:21-26, “Upon building a three-dimensional virtual environment with this method, a method of expressing elements (coordinate transformation data, shape data, surface attribute data, illumination, and the like) that construct the virtual images using a tree structure is known”, and 1:37-58 “FIG. 4 shows an image of an example of a simple virtual environment. In case of FIG. 4, paying attention to a room, table, and sofa, the room is described on a coordinate system C2 ... the table and sofa in that room are respectively described on coordinate systems C3 and C4 ... When this environment is expressed by a schematic tree structure, a tree shown in FIG. 5 is obtained. By changing the tree structure by adding or deleting construction elements of the tree with this tree structure, or replacing the elements with other ones, objects, spaces, and the like in the virtual environment can be added, deleted, or replaced”; please note, ‘adding’ construction elements in a 3D environment corresponds with receiving new depth data since said construction element comprises ‘depth’ information); and
implicitly discloses compare the new depth data for the environment with the generated three-dimensional map of the environment; and generate an updated three-dimensional map of the environment (Uchiyama: col. 9:8-14 and 47-52, “It is checked in step S801 if an object is to be added to the virtual environment. Note that the ‘object’ is one node as 
Therefore, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Uchiyama’s method of receiving added elements (e.g. new depth data, wherein said depth data is associated with coordinate locations) to a 3D environment and comparing the changed 3D environment with a previous 3D environment to generated an updated 3D environment with Collart/Prideaux-Ghee/Yates’ method of generating 3D maps of a physical environment in order for the combined Collart, modified by Prideaux-Ghee/Yates/Uchiyama, method to receive new depth data for the physical environment, the new depth data associated with one or more coordinate locations in the generated three-dimensional map; compare the new depth data for the physical environment with the generated three-dimensional map of the physical environment; and generate an updated three-dimensional map of the physical environment. In addition, the motivation for combining Uchiyama’s method with Collart’s, modified by Prideaux-Ghee/Yates’, method would have been to make it easier for updates to be made to generated 3D maps of physical spaces by using well-known methods (e.g. hierarchical structure) of representing the topology of objects within the physical spaces.
RE Claim 19, Collart discloses a computing system (Collart: fig. 7, illustrating a ‘consumer device’ 700 comprising a ‘processor’ 705; [0006], “A system for authorizing rendering of objects in three-dimensional spaces is described”), comprising: a storage machine holding instructions executable by a logic machine (Collart: [0451-0452], “Modules may also be implemented in software for execution by various types of processors. An identified module of executable code may, for instance, comprise one or more physical or logical blocks of computer instructions that may, for instance, be organized as an object, procedure, or function … a module of executable code could be a single instruction, or many instructions, and may even be to: receive depth data for a physical environment from a depth sensing device (Collart: [0095], “Extended Reality (xR) is an umbrella term that includes AR, VR, and MR experiences”, [0146-0148], “An xR system may also utilize a variety of technologies for capturing detail of a location, determining viewing angle/direction, and establishing proximity such as techniques to create a 3D scan (e.g., RGB camera plus a depth camera, single RGB camera and computer vision ... Other technologies include digital photogrammetry, LiDAR, infrared or structured light 3D scanning, laser scans, as well as visual and audio positioning methodologies (e.g. echolocation) ... the device may use an exact position and orientation in the house, down to the centimeter. This may be possible using a visual mapping and localization system (SLAM) that can parse a visual scene and track position in a highly accurate manner ... Some devices may utilize 3D depth sensors and cameras to enable a marker-less mapping and localization”).
Further, the remaining limitations recited in claim 19 are substantially similar in scope with corresponding limitations recited in claim 12 and are, therefore, rejected under the same rationale.
	
Claim 20 is rejected under U.S.C. 103 as being unpatentable over Collart, in view of Prideaux-Ghee, Yates, Uchiyama and Sasao, and further in view of Park.
RE Claim 20, Collart/Prideaux-Ghee/Yates/Uchiyama teaches the computing system of claim 19.
In addition, the remaining limitations recited in claim 20 are substantially similar in scope with corresponding limitations recited in claims 10-11 (generate a spatial anchor … based on images of networked sensors and generated 3D map, send each generated spatial anchor to one or more remote devices; and assign a node in a topological map to each networked device indicating a physical relationship of each network device to one or more defined spaces) and are, therefore, rejected under the same rationale.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In Yates applied to dependent claim 9 in combination with other previously cited prior art is now relied upon for amended limitations.
 	Further, in view of arguments presented by Applicants with respect to unamended claim limitations and/or amended limitations rejected under previously cited prior art, the Examiner will respond with the following rebuttal arguments.
	Regarding the objection to Claims 13 and 21, Applicants argue, “the term ‘new’ is used in the specification to denote a sensor that is being added to a digital twin. For example, Applicant's specification, at paragraph [0057], states "[t]o install a new sensor, such as barometer 600, the user may plug in the sensor, power the sensor on, connect the sensor to the network, and then create a new spatial anchor as described herein ... As such, Applicant believes that the claim term "new" has a clear meaning in the context of the specification, and respectfully requests withdrawal of this rejection”.
	In reply, the examiner disagrees since, in a broadest reasonable interpretation (BRI), a ‘new’ sensor may be a sensor already in the network, but recently purchased as opposed to other old (in terms of purchase date) sensors that are also part of the network. Without bringing elements of Applicant’s specification into the claim (e.g., installation of a sensor into a network, wherein the sensor was not previously part of the network), it is not clear to the examiner how the claimed ‘new’ sensor is patentably distinct from a regular, ordinary ‘networked sensor’.
	Therefore, the objection to claims 13 and 21 is maintained.
	Further, please note, amending to establish that a new sensor is added to the network before receiving a data stream from the new networked sensor would overcome the objection.
	Regarding amended Claim 1, Applicants argue in claim 9 (see p. 12 of remarks), “Yates fails to teach or suggest assigning a spatial anchor identification to a spatial anchor to thereby associate the spatial anchor identification with a coordinate location and associating the spatial anchor identification of the spatial anchor at the established coordinate location with a device identity to associate the digital twin for each of the one or more networked devices with the digital twin of the physical environment”.
	In response, the examiner disagrees. Yates expressly discloses in [0067] that a user interface (e.g., fig. 11) can be used to assist users in setting or manipulating the fields of view of individual sensor elements (e.g., FOVs 11061 – 11063) to determine the coverage of respective 1 – 11043 as evidence that IDs are, at least, indirectly assigned to their spatial anchors is within the realm of a BRI for a person of ordinary skill in the art.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Ard et al (US 2017/0345167 A1; transmitting anchor vertex information (e.g., spatial anchor information) between mixed-reality devices); Miranda et al (US 2020/0090407 A1; concept of persistent coordinate frames (e.g., spatial anchors) associated with virtual environments that are identified, retrieved from a memory, processed, and saved to a memory – [0136-0143]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICK F VALDEZ/Examiner, Art Unit 2611